Citation Nr: 1521664	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD).

2.  Entitlement to service connection for a left upper extremity disability, claimed as left ulnar neuropathy.

3.  Entitlement to service connection for hypertension, claimed as secondary to service connected disability.

4.  Entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain.

5.  Entitlement to an initial rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2014, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  This case was previously before the Board in October 2012 at which time the Board remanded the issues of entitlement to service connection for MDD and for left ulnar neuropathy for further development.    

Also in October 2012, the Board issued a separate remand order addressing the issue of entitlement to an annual clothing allowance.  In the remand order the Board directed that the AOJ issue the Veteran a statement of the case on the matter.  See Manlincon v. West, 12 Vet. App 238 (1999).  As this matter is not properly before the Board at this time, it is referred to the RO for appropriate action.  Moreover, the Board notes that evidence received in March 2013 from the VA Healthcare System in Puerto Rico suggests that the Veteran had been granted a clothing allowance for the years from 2007 to 2010.  See VA Healthcare letter dated in November 2010.

In September 2014, additional evidence was received in support of the Veteran's claim for service connection for hypertension.  This evidence was accompanied by a written waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  Moreover, as is set out below, this claim is being granted.  Thus, a remand for the RO's review of the new evidence is not in order.  38 C.F.R. § 20.1304(c).

Regarding the claim for service connection for left ulnar neuropathy, claimed as secondary to his service-connected cervical disability with bilateral shoulder and trapezius pain, the record shows that the Veteran filed the claim in May 2007.  He was subsequently diagnosed (in March 2013) as having rotator cuff tendinopathy (bilaterally) and left lateral epicondylitis.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of additional diagnoses on file that pertain to the Veteran's left upper extremity, the Board has expanded this claim as reflected on the title page of this decision.  

The issues of entitlement to service connection for an upper left arm disability, claimed as left ulnar neuropathy, entitlement to service connection for MDD, and entitlement to a separate rating for bilateral trapezius and shoulder pain are being remanded and are addressed in the REMAND portion of the decision below and are remanded to the AOJ.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's hypertension is related to his service-connected lumbar myositis and cervical strain disabilities.

2.  Effective July 11, 2012, the Veteran's tension headaches are productive of characteristic prostrating non migraine attacks occurring on average of no less than once a month.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of the Veteran's service-connected lumbar and cervical disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Effective July 11, 2012, the criteria for an increased initial rating of 30 percent for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the issue of entitlement to an initial rating in excess of 10 percent for headaches, since it is a downstream issue from that of service connection (for which a November 2011 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  As to the issue of entitlement to service connection for hypertension, as the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.



II.  Service Connection for Hypertension

Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b). 

As the Veteran's claim for service connection for hypertension was filed in August 2011, the current version of 38 C.F.R. § 3.310 as outlined above, and amended effective October 10, 2006, is for consideration.  See 38 C.F.R. § 3.310. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49.

Discussion

As a starting point, the Veteran is neither claiming nor does the evidence show service connection for hypertension on a direct basis.  His service treatment records do not reflect complaints or treatment in this regard and his blood pressure and blood pressure readings were all under 90mm diastolic and 160mm systolic.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, the Veteran was not found to have hypertension until many years after service, in 1999.  See November 2011 VA examination report.  The record is also devoid of evidence relating the Veteran's hypertension directly to service.  Thus, service connection on a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303 , 3.307. 3.309. 

The basis of the Veteran's claim is that he currently suffers from hypertension as a result of his service-connected chronic lumbar myositis and cervical strain disabilities.  More specifically, he attributes his hypertension to the nonsteroidal anti-inflammatory drugs (NSAIDS) that he has been taking for years to manage symptoms of his lumbar myositis and cervical strain.  In support of his opinion he submitted medical information that he downloaded from the internet (WebMD) that links hypertension to the use of NSAIDS.   

In terms of medical opinion evidence, the record contains both positive and negative evidence addressing this point.  The negative evidence consists of an opinion by a VA examiner in November 2011 who, after examining the Veteran and reviewing his claims file, opined that the Veteran's arterial hypertension was not caused by adverse effects from service connected medications.  He reasoned that there was no evidence of chronic kidney disease on examination.

The positive medical evidence consists of an opinion by Dr. Vazquez-Medina in June 2014 who, after reviewing the Veteran's inservice and postserivce medical records, including the November 2011 VA examiner's opinion above, opined that it is at least as likely as not that the Veteran's hypertension is due to the continuous use of NSAIDS for his service-connected lumbar and cervical pain.  He noted that these medications were used for years prior to the onset of arterial hypertension and that medical literature supports the fact that NSAIDS can lead to hypertension.  He also explained in medical terms how NSAIDS can cause hypertension. 

In considering the entire record, to include the competent and credible lay assertions of the Veteran, the medical literature on file, and Dr. Vazquez-Medina's medical opinion, the Board finds that the weight of evidence supports granting secondary service connection for hypertension as proximately due to medication (NSAIDS) for service-connected lumbar and cervical disabilities.  38 C.F.R. § 3.310. 

III.  Rating Greater Than 10 Percent for Headaches

The Veteran contends that his service-connected tension headaches are more disabling than the current 10 percent rating reflects.  More specifically, he testified that findings from a July 2012 VA Headaches Disability Benefits Questionnaire (VA Form 21-0960C-8) were not properly considered when determining his rating.  The Board agrees.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran's tension headaches have been rated at 10 percent by analogy under 38 C.F.R. § 4.124a, Code 8100, for migraine headaches.  Under this code, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

A November 2011 VA examination report contains the Veteran's report of experiencing headaches three times a week.  He denied non-headache symptoms such as nausea, vomiting, and sensitivity to light or sound.  The examiner reported that there are no characteristic prostrating attacks, but noted that the Veteran has to leave work when the headaches are severe.  He also reported that the Veteran's headache pain worsens with activity.  

In July 2012, the Veteran reported that his headaches were increasing in severity and frequency.  He is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that his reported symptoms are credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

On file is a July 2012 VA Headaches Disability Benefits Questionnaire completed by a physician that shows that the Veteran has no prostrating migraine attacks and that the duration of head pain is less than one day.  However, it also shows that he has very frequent prostrating and prolonged attacks of non-migraine headache pain more than once a month.  He was further shown to have non headache symptoms of sensitivity to light and sound.  These findings were not noted at the earlier November 2011 VA examination and thus reflect a worsening of the Veteran's headache disability which is sufficient to meet the criteria for a 30 percent rating.  That is, the findings reflect characteristic prostrating non migraine attacks described as very frequent and prolonged that occur more than once a month, as well as non headache symptoms of sensitivity to light and sound.  The effective date of the increase is the date of the VA Headaches Disability Benefits Questionnaire reflecting the worsening symptomatology, i.e. July 11, 2012.

Notwithstanding the July 2012 finding that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain, there is no indication that the headaches have been productive of severe economic inadaptability.  That is, while the November 2011 and July 2012 evaluation reports show that the Veteran may miss work when his headaches are severe and requires rest periods at work, this evidence falls short of the criteria requiring severe economic inadaptability.  Therefore, a higher, 50 percent, rating is not warranted under Code 8100.  38 C.F.R. § 4.124a.

Based on the foregoing, the Board finds that an increased rating of 30 percent, but no higher, is warranted for the Veteran's headache disability effective July 11, 2012.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected headache disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's headaches as well as the frequency.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Finally, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability). However, the Board finds that Rice is not applicable to the current appeal as the Veteran is presently employed. 


ORDER

Service connection for hypertension is granted. 

An initial rating, to 30 percent, for headaches from July 11, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Service Connection for Left Shoulder Disability 

In light of the expanded issue of entitlement to service connection for a left shoulder disability, to include left ulnar neuropathy, claimed as secondary to service-connected lumbar myositis and cervical strain with bilateral trapezius and shoulder pain, further development is warranted.  In this regard, while VA has obtained a nexus opinion with respect to the left ulnar neuropathy diagnosis, there is no nexus opinion addressing the additional diagnoses of rotator cuff tendinopathy (bil) and left lateral epicondylitis, to include by aggravation.  Also, an attempt must be made to distinguish between symptoms associated with the Veteran's service connected left upper extremity disability(ies) and non service-connected disability(ies).  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, the Veteran should be afforded a new VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Separate Evaluation for Bilateral Trapezius and Shoulder Pain

With respect to the issue of entitlement to a separate, compensable rating for bilateral trapezius and shoulder pain, the Board finds that this issue could be significantly impacted by the resolution of the claim for service connection for a left upper extremity disability, claimed as left ulnar neuropathy.  Therefore, this issue must be deferred pending resolution of the service connection claim.  See generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Service Connection for MDD

In October 2012, the Board remanded this issue to obtain a medical addendum opinion from a VA examiner in October 2007 who opined that the Veteran's depressive disorder was not caused by or a result of his service-connected lumbar and cervical conditions.  The purpose of the remand was to obtain the examiner's rational for the opinion, as well as to obtain an opinion regarding whether the Veteran's depressive disorder may be aggravated by a service connected disability.  In regard to aggravation, there is evidence from the Veteran's private physician, Dr. Jose' A. Nunez Lopez, suggesting a nexus by aggravation between the Veteran's MDD and "physical condition".  See VA Mental Disorders Questionnaire, dated in June 2012.  See also statement dated in January 2014 from Dr. Nunez-Lopez.

In November 2013, VA received an addendum opinion from the October 2007 examiner.  In the addendum, the examiner opined that the Veteran's "condition claimed" was less likely than not proximately due to or the result of the Veteran's "service connected condition" on the basis that the Veteran sought care in 2006, 11 years after his service discharge and the events that led to his service connected conditions.  Not only does this opinion lack in specificity in that it does not identify what the "condition claimed" is or what the "service connected condition" is, it negates a nexus using rational on a theory of direct service connection rather than a secondary one.  Thus, the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic examination in order to determine the nature and etiology of his claimed upper left extremity disability(ies).  The Veteran's VBMS and Virtual VA folders should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to identify (by medical diagnosis(es)) the Veteran's left upper extremity disability(ies) and opine whether it is at least as likely as not (a 50 percent or better probability) that such disability(ies) is/are related to service.  

The examiner should also reconcile the upper left extremity diagnoses, to include left ulnar neuropathy, rotator cuff tendinopathy, lumbar myositis with trapezius and shoulder pain, and left lateral epicondylitis, and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  

The examiner should also attempt to indicate what disability or percentage of disability is related to any service-connected left upper extremity disability, and what percentage is related to his nonservice-connected disability(ies).  If the symptomatology cannot be separated, the examiner should so state.

The examination report should include a complete rationale for all opinions expressed.  

2.  Afford the Veteran a psychiatric examination in order to determine the etiology of his diagnosed MDD.  The Veteran's VBMS and Virtual VA folders should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed MDD is caused or aggravated by the Veteran's service connected disabilities, to include his cervical strain and lumbar myositis disabilities.  By aggravation, it means that the service connected disability or disabilities permanently aggravated the psychiatric disorder.  If the examiner determines that the psychiatric disorder is aggravated by the service-connected cervical and/or lumbar myositis disabilities, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorder.

The examination report should include a complete rationale for all opinions expressed.  

3.  After the above development has been completed, re-adjudicate the Veteran's claims on appeal.  If any remain denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


